Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 1 of 9 Page ID #:1



  1   LAKESHORE LAW CENTER
  2   Jeffrey Wilens, Esq. (State Bar No. 120371)
      18340 Yorba Linda Blvd., Suite 107-610
  3   Yorba Linda, CA 92886
  4   714-854-7205
      714-854-7206 (fax)
  5   jeff@lakeshorelaw.org
  6
      THE SPENCER LAW FIRM
  7   Jeffrey P. Spencer, Esq. (State Bar No. 182440)
  8   2 Venture, Suite 220
      Irvine, CA 92618
  9   949-240-8595
 10   949-377-3272 (fax)
      jps@spencerlaw.net
 11
 12   Attorneys for Plaintiff
 13                   UNITED STATES DISTRICT COURT,
 14                   CENTRAL DISTRICT OF CALIFORNIA
 15   NICOLE R. AUSTIN on behalf       ) Case No.
 16   of herself and all persons       )
      similarly situated,              )
 17
                                       )
 18              Plaintiff,            )
                                       ) Class Action
 19
                 v.                    )
 20                                    ) COMPLAINT FOR
      DESIGNER BRANDS INC.,            ) 1. Violation of the Telephone
 21
      formerly known as DSW Inc.,      ) Consumer Protection Act (47 USC
 22   and Does 1 through 10            ) § 227 (b)(1).)
      inclusive,                       ) 2. Violation of the Telephone
 23
                                       ) Consumer Protection Act (47 USC
 24                                    ) § 227 (c).)
                 Defendants.           )
 25
 26   TO EACH PARTY AND THEIR ATTORNEY OF RECORD:
 27
                                      PARTIES
 28
                                         1
                                       COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 2 of 9 Page ID #:2



  1   1. Plaintiff NICOLE R. AUSTIN, an individual, brings this action on behalf
  2
        of herself, and on behalf of a class of similarly situated persons pursuant
  3
  4     to Rule 23. Plaintiff is a citizen of the State of California, a resident of Los

  5     Angeles County, and a competent adult.
  6
      2. Plaintiff is informed and believes, and thereupon alleges, that Defendant
  7
  8     DESIGNER BRANDS INC., formerly known as DSW Inc., is now, and at
  9     all times mentioned in this Complaint was, a corporation based in Ohio
 10
        and a citizen of the State of Ohio, which does business in the County of
 11
 12     Los Angeles, State of California, and throughout the State of California
 13     and United States.
 14
      3. Plaintiff does not know the true names or capacities of the Defendants
 15
 16     sued herein as DOES 1 through 10 inclusive, and therefore sues these
 17
        Defendants by such fictitious names. Plaintiff will amend this complaint
 18
        to allege their true names and capacities when ascertained. Plaintiff is
 19
 20     informed and believes, and thereon alleges, that each of these fictitiously
 21
        named Defendants is responsible in some manner for the occurrences
 22
        herein alleged, and that Plaintiff’s damages as herein alleged were
 23
 24     proximately caused by those defendants. Each reference in this complaint
 25
        to “Defendant” or “Defendants” or to a specifically named defendant
 26
 27
        refers also to all defendants sued under fictitious names.

 28
                                            2
                                         COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 3 of 9 Page ID #:3



  1   4. Plaintiff is informed and believes, and thereon alleges, that at all times
  2
        herein mentioned each of the Defendants, including all Defendants sued
  3
  4     under fictitious names, and each of the persons who are not parties to this

  5     action but are identified by name or otherwise throughout this complaint,
  6
        was the alter ego of each of the remaining defendants, was the successor
  7
  8     in interest or predecessor in interest, and was the agent and employee of
  9     each of the remaining defendants and in doing the things herein alleged
 10
        was acting within the course and scope of this agency and employment.
 11
 12                            CLASS ALLEGATIONS
 13   5. Plaintiff is a member of a class of persons, the members of which are
 14
        similarly situated to each other member of that class. The Class, which
 15
 16     will be referred to as the Main Class, is defined as follows:
 17
                 All United States residents whose cellular phone
 18              received a text message from or on behalf of
                 Defendant, and which text message was sent using an
 19
                 automatic telephone dialing system, and which text
 20              message was sent during the past four years
 21
      6. Plaintiff is also a member of a subclass of persons, the members of which
 22
        are similarly situated to each other member of that class. The Subclass,
 23
 24     which will be referred to as the DNC Class, is defined as follows:
 25
                 All United States residents whose phone number was
 26              listed in the National Do Not Call Registry and who
 27
                 subsequently received more than one text message in

 28
                                          3
                                       COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 4 of 9 Page ID #:4



  1                 any 12-month period of time from or on behalf of
  2                 Defendant.

  3   7. Plaintiff is informed and believes, and thereupon alleges, that each of the
  4
         classes Plaintiff represents includes at least 500 persons who were sent
  5
  6      such text messages under the foregoing conditions.

  7   8. The identity of the members of the classes is ascertainable from
  8
         Defendant’s own business records or those of its agents.
  9
 10   9. The Plaintiff and class members’ claims against Defendant involve
 11      questions of law or fact common to all members of each respective class
 12
         in that the Plaintiff and class members received text messages to their cell
 13
 14      phones sent by Defendant or someone acting on behalf of Defendant using
 15      an automatic telephone dialing system or to numbers that were listed in
 16
         the National Do Not Call Registry.
 17
 18   10.   The claims of Plaintiff are typical of the claims of the members of the
 19
         classes.
 20
      11. Plaintiff can fairly and adequately represent the interests of the classes.
 21
 22          FIRST CAUSE OF ACTION FOR VIOLATION OF THE
 23
       TELEPHONE COMMUNICATION PRIVACY ACT, 47 USC § 227
 24
            (B)(1) (BROUGHT AS INDIVIDUAL ACTION AND CLASS
 25
 26                 ACTION ON BEHALF OF THE MAIN CLASS)
 27
      12.Plaintiff incorporates in this cause of action the allegations contained in
 28
                                            4
                                         COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 5 of 9 Page ID #:5



  1     paragraphs 1 through 11, inclusive.
  2
      13. Defendant is one of North America's largest designers, producers and
  3
  4     retailers of footwear and accessories. Defendant operates a portfolio of

  5     retail stores in nearly 1,000 locations under the DSW Designer Shoe
  6
        Warehouse, The Shoe Company, and Shoe Warehouse banners and
  7
  8     services footwear departments in the U.S. through its Affiliated Business
  9     Group.         Defendant     operates      a   storefront   website     at
 10
        https://www.dsw.com/en/us/.
 11
 12   14.The Telephone Communication Privacy Act (TCPA), 47 USC § 227 (b) (1)
 13     prohibits any person from making a call (or from having someone else
 14
        make the call on his behalf) using any automatic telephone dialing system
 15
 16     (ATDS) to any telephone number assigned to a cellular telephone service.
 17
      15. The Supreme Court has ruled that calling a cell phone number to send a
 18
        text message constitutes as “call” within the meaning of the foregoing
 19
 20     provision.
 21
      16.47 USC § 227 (b) (3) provides that any person who receives a call that is
 22
        in violation of the foregoing provision may bring an action for statutory
 23
 24     damages of $500, which may be trebled if the violation was willful or
 25
        knowing.
 26
 27
      17. ATDS is defined to be “equipment which has the capacity—(1) to store

 28
                                          5
                                       COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 6 of 9 Page ID #:6



  1     numbers to be called or (2) to produce numbers to be called, using a
  2
        random or sequential number generator—and to dial such numbers
  3
  4     automatically.”

  5   18.   During the class period, Defendant or someone acting on behalf of
  6
        Defendant willfully and knowingly used an ATDS to send thousands of
  7
  8     text messages to the members of the Main and Subclass, including
  9     Plaintiff.
 10
      19.On July 15, 2019, Defendant sent a text message to Plaintiff using her
 11
 12     cellular phone number offering a 20% discount and free gift if she would
 13     click on a link, which leads to Defendant’s storefront website. The text
 14
        message also stated “Reply … STOP to end.”
 15
 16   20.   She responded to the text message by typing “Stop.”
 17
      21.She received an immediate response “DSW SMS Alerts: You've been
 18
        unsubscribed and will receive no further alerts from DSW. Reply HELP or
 19
 20     call 866-379-7463 for info. Msg&DataRatesMayApply.”
 21
      22.   Nevertheless, between July 29, 2019 and August 15, 2019, Defendant
 22
        sent five additional text messages with similar content encouraging
 23
 24     Plaintiff to click on a link to Defendant’s storefront website.
 25
      23.   The text messages sent to the class members were similar and often
 26
 27
        identical in content to those described above.

 28
                                           6
                                        COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 7 of 9 Page ID #:7



  1   24.   Plaintiff never consented to receive these marketing text messages, nor
  2
        did any of the class members.
  3
  4   25.   As a proximate result of Defendant’s violations of the TCPA, pursuant

  5     to 47 USC § 227 (b)(3), Plaintiff and each class member is entitled to
  6
        recover statutory damages of $500.          Moreover, since Defendant’s
  7
  8     violations were willful and knowing, said statutory damages should be
  9     trebled.
 10
      26.   Plaintiff is informed and believes, and thereupon alleges, that
 11
 12     Defendant continues to make the prohibited calls to send text messages
 13     as set forth above. Therefore, Defendant should be enjoined from doing
 14
        so pursuant to 47 USC § 227 (b)(3)(A).
 15
 16         SECOND CAUSE OF ACTION FOR VIOLATION OF THE
 17
       TELEPHONE COMMUNICATION PRIVACY ACT, 47 USC § 227
 18
       (C) (BROUGHT AS INDIVIDUAL ACTION AND CLASS ACTION
 19
 20                     ON BEHALF OF THE DNC CLASS)
 21
      27.   Plaintiff incorporates in this cause of action the allegations contained
 22
        in paragraphs 1 through 26, inclusive.
 23
 24   28.   Prior to receiving the text messages described above, Plaintiff and the
 25
        members of the DNC Subclass registered the phone numbers that were
 26
 27
        called with the National “Do Not Call” Registry.

 28
                                          7
                                        COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 8 of 9 Page ID #:8



  1   29.   47 USC § 227 (c) provides that any person who has placed his or her
  2
        phone number on the Do Not Call Registry and subsequently receives
  3
  4     more than one call (which includes a text message) in any 12-month

  5     period may bring an action for statutory damages of $500, which may be
  6
        trebled if the violation was willful or knowing.
  7
  8   30.   As a proximate result of Defendant’s violations of the TCPA, pursuant
  9     to 47 USC § 227 (c), Plaintiff and each class member is entitled to recover
 10
        statutory damages of $500. Moreover, since Defendant’s violations were
 11
 12     willful and knowing, said statutory damages should be trebled.
 13   31.Plaintiff is informed and believes, and thereupon alleges, that Defendant
 14
        continues to make the prohibited calls to send text messages as set forth
 15
 16     above. Therefore, Defendant should be enjoined from doing so pursuant
 17
        to 47 USC § 227 (c)(5)(A).
 18
                           REQUEST FOR JURY TRIAL
 19
 20     WHEREFORE, Plaintiff requests trial by jury.
 21
                               PRAYER FOR RELIEF
 22
        WHEREFORE, Plaintiff prays for judgment on all causes of action against
 23
 24   Defendant as follows:
 25
      1. For an order certifying the claims of the classes pursuant to Rule 23 (b)
 26
 27
        (3);

 28
                                          8
                                       COMPLAINT
Case 2:19-cv-08187-JAK-RAO Document 1 Filed 09/22/19 Page 9 of 9 Page ID #:9



  1   2. For a declaration of the rights and liabilities of the parties and classes
  2
        including a declaration that Defendant’s conduct was illegal;
  3
  4   3. For preliminary and permanent injunctive relief pursuant to 47 USC § 227

  5     (b)(3)(A) and (c)(5)(A), restraining and enjoining Defendant from
  6
        continuing the unlawful acts set forth above and requiring Defendant to
  7
  8     take any acts needed to prevent further violations;
  9   4. For statutory damages of $500, to be trebled, for each violation on the
 10
        first cause of action;
 11
 12   5. For statutory damages of $500, to be trebled, for each violation on the
 13     second cause of action;
 14
      6. For interest on the sum of money awarded as damages;
 15
 16   7. For costs of suit incurred herein; and
 17
      8. For such other and further relief as the court may deem proper.
 18
      DATED: September 22, 2019
 19
 20                    Respectfully submitted,
 21
 22
 23
 24
 25
 26
 27
 28
                                          9
                                        COMPLAINT
